— Proceeding pursuant to CPLR article 78 to review a determination of the respondent Secretary of State, dated November 16, 1981, which, after a hearing, revoked petitioners’ real estate broker’s licenses for untrustworthiness. Determination confirmed *978and proceeding dismissed on the merits, with costs. The determination as to petitioners’ untrustworthiness is supported by substantial evidence (see 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176). Lazer, J. P., Gibbons, Niehoff and Boyers, JJ., concur.